PER CURIAM.
K.R., the natural mother of the minor children A.O. and J.R., challenges the termination of her parental rights over these children arguing that the termination is not supported by clear and convincing evidence. Having carefully and thoroughly reviewed the record, we cannot say as a matter of law that the evidence before the lower court was not clear and convincing. See In the Interest of D.J.S. and J.S.G., 563 So.2d 655 (Fla. 1st DCA 1990). Accordingly, the adjudicatory order and the final judgment of termination of parental rights is AFFIRMED.
JOANOS, WOLF and VAN NORTWICK, JJ., concur.